Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-21 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Aizenberg et al. (US 20140290731 A1). 
11. Aizenberg discloses a method of preparing a slippery rough surface, the method comprising:
texturing a surface of a substrate [para. 0157, “method for fabricating raised structures onto substrates”; para. 0182, “Dry etching techniques”] with a plurality of raised first elements and a plurality of second elements thereon [para. 0154, “In such cases, when "primary structures" having feature sizes of about 100 nm diameter is utilized, "secondary structures" having feature sizes that are larger than 100 nm, such as 150 nm, 300 nm, 500 nm, or 1000 nm, and larger can be utilized.”; claim 25, “providing a substrate comprising a plurality of raised structures that have a predetermined roughness, have feature sizes ranging from about 10 nm to about 100 micrometer”]; and
applying a lubricant layer over the plurality of raised first elements and between the plurality of second elements [claim 25, “introducing a lubricating liquid to wet and adhere said lubricating liquid to the plurality of raised structures to form a stabilized liquid at a thickness sufficient to form a liquid overlayer above the plurality of raised structures”].
Aizenberg discloses texturized surfaces of substrate having a plurality of first raised elements [para. 0154, “"secondary structures" having feature sizes that are larger than 100 nm, such as 150 nm, 300 nm, 500 nm, or 1000 nm”] and a plurality of second raised elements [para. 0154, “"primary structures" having feature sizes of about 100 nm”].
12. Aizenberg discloses the method of claim 11, further comprising silanizing the textured surface prior to applying the lubricant layer [para. 0186, “Once the surface is roughened, it is functionalized with a liquid (not shown) or vapor silane, and infiltrated with a lubricating liquid”; para. 0414; claim 26].
13. Aizenberg discloses the method of claim 11, wherein the surface of the substrate is a metal, plastic, ceramic, glass or combination thereof [para. 0014, “the substrate comprises a polymer, metal, sapphire, glass, carbon in different form, or ceramic”; para. 0191, “the porous surface can be manufactured over any suitable materials and geometries, such as refrigerator coils, large metal sheets, shingles, siding sheets, spheres, ball-bearing, medical devices, outdoor and road signs, inside of pipes (e.g., metallic or metalized water or oil pipes; plastic pipes), inside and outside of needles, inside and outside of bottles or containers, windows, lens, screens (e.g., on mobile devices, fingerprint reader, computer monitor, or automatic teller machine), tubings, hollow metallic structures, patterned electrodes, meshes, wires, porous conductive surfaces, fabrics, clothes, shoes, and the like.”].
14. Aizenberg discloses the method of claim 11, wherein the plurality of second elements have an average height of between 0.01 micrometers and 10 micrometers [para. 0154, “"primary structures" having feature sizes of about 100 nm”; 100 nanometers is equivalent to 0.1 micrometers which is within and therefore anticipates the claimed range].
Aizenberg further discloses an example comprising a fabricated surface composed of a square array of cylindrical posts with feature size of about 300 nm, and height of the features are between 500 nm (e.g., 0.5 micrometers) and 8 micrometers [para. 0345], each of which fall within the claimed range of 0.01 micromeres to 10 micrometers, and therefore anticipate the claimed range. 
15. Aizenberg discloses the method of claim 11, wherein the plurality of raised first elements have an average height of between 0.5 micrometers and 500 micrometers [para. 0154, “"secondary structures" having feature sizes that are larger than 100 nm, such as 150 nm, 300 nm, 500 nm, or 1000 nm”; 500 nm or 1000 nm are equivalent to 5 micrometers or 10 micrometers, respectively, each of which are in the claimed range and therefore anticipate the claimed range], and wherein the plurality of second elements have an average height of between 0.01 micrometers and 10 micrometers [para. 0154, “"primary structures" having feature sizes of about 100 nm”; 100 nanometers is equivalent to 0.1 micrometers which is within and therefore anticipates the claimed range].
Aizenberg further discloses an example comprising a fabricated surface composed of a square array of cylindrical posts with feature size of about 300 nm, and height of the features are between 500 nm (e.g., 0.5 micrometers) and 8 micrometers [para. 0345], each of which fall within the claimed range of 0.01 micromeres to 10 micrometers, and therefore anticipate the claimed ranges. 
16. Aizenberg discloses the method of claim 12, wherein the surface of the substrate is a metal, plastic, ceramic, glass or combination thereof [para. 0014, “the substrate comprises a polymer, metal, sapphire, glass, carbon in different form, or ceramic”; para. 0191, “the porous surface can be manufactured over any suitable materials and geometries, such as refrigerator coils, large metal sheets, shingles, siding sheets, spheres, ball-bearing, medical devices, outdoor and road signs, inside of pipes (e.g., metallic or metalized water or oil pipes; plastic pipes), inside and outside of needles, inside and outside of bottles or containers, windows, lens, screens (e.g., on mobile devices, fingerprint reader, computer monitor, or automatic teller machine), tubings, hollow metallic structures, patterned electrodes, meshes, wires, porous conductive surfaces, fabrics, clothes, shoes, and the like.”].
17. Aizenberg discloses the method of claim 12, wherein the plurality of second elements have an average height of between 0.01 micrometers and 10 micrometers [para. 0154, “"primary structures" having feature sizes of about 100 nm”; 100 nanometers is equivalent to 0.1 micrometers which is within and therefore anticipates the claimed range].
Aizenberg further discloses an example comprising a fabricated surface composed of a square array of cylindrical posts with feature size of about 300 nm, and height of the features are between 500 nm (e.g., 0.5 micrometers) and 8 micrometers [para. 0345], each of which fall within the claimed range of 0.01 micromeres to 10 micrometers, and therefore anticipate the claimed range. 
18. Aizenberg discloses the method of claim 13, wherein the plurality of second elements have an average height of between 0.01 micrometers and 10 micrometers [para. 0154, “"primary structures" having feature sizes of about 100 nm”; 100 nanometers is equivalent to 0.1 micrometers which is within and therefore anticipates the claimed range].
Aizenberg further discloses an example comprising a fabricated surface composed of a square array of cylindrical posts with feature size of about 300 nm, and height of the features are between 500 nm (e.g., 0.5 micrometers) and 8 micrometers [para. 0345], each of which fall within the claimed range of 0.01 micromeres to 10 micrometers, and therefore anticipate the claimed range. 
19. Aizenberg discloses the method of claim 12, wherein the plurality of raised first elements have an average height of between 0.5 micrometers and 500 micrometers [para. 0154, “"secondary structures" having feature sizes that are larger than 100 nm, such as 150 nm, 300 nm, 500 nm, or 1000 nm”; 500 nm or 1000 nm are equivalent to 5 micrometers or 10 micrometers, respectively, each of which are in the claimed range and therefore anticipate the claimed range], and wherein the plurality of second elements have an average height of between 0.01 micrometers and 10 micrometers [para. 0154, “"primary structures" having feature sizes of about 100 nm”; 100 nanometers is equivalent to 0.1 micrometers which is within and therefore anticipates the claimed range].
Aizenberg further discloses an example comprising a fabricated surface composed of a square array of cylindrical posts with feature size of about 300 nm, and height of the features are between 500 nm (e.g., 0.5 micrometers) and 8 micrometers [para. 0345], each of which fall within the claimed range of 0.01 micromeres to 10 micrometers, and therefore anticipate the claimed ranges.
20. Aizenberg discloses the method of claim 13, wherein the plurality of raised first elements have an average height of between 0.5 micrometers and 500 micrometers [para. 0154, “"secondary structures" having feature sizes that are larger than 100 nm, such as 150 nm, 300 nm, 500 nm, or 1000 nm”; 500 nm or 1000 nm are equivalent to 5 micrometers or 10 micrometers, respectively, each of which are in the claimed range and therefore anticipate the claimed range], and wherein the plurality of second elements have an average height of between 0.01 micrometers and 10 micrometers [para. 0154, “"primary structures" having feature sizes of about 100 nm”; 100 nanometers is equivalent to 0.1 micrometers which is within and therefore anticipates the claimed range].
Aizenberg further discloses an example comprising a fabricated surface composed of a square array of cylindrical posts with feature size of about 300 nm, and height of the features are between 500 nm (e.g., 0.5 micrometers) and 8 micrometers [para. 0345], each of which fall within the claimed range of 0.01 micromeres to 10 micrometers, and therefore anticipate the claimed ranges.
21. Aizenberg discloses the method of claim 14, wherein the plurality of raised first elements have an average height of between 0.5 micrometers and 500 micrometers [para. 0154, “"secondary structures" having feature sizes that are larger than 100 nm, such as 150 nm, 300 nm, 500 nm, or 1000 nm”; 500 nm or 1000 nm are equivalent to 5 micrometers or 10 micrometers, respectively, each of which are in the claimed range and therefore anticipate the claimed range], and wherein the plurality of second elements have an average height of between 0.01 micrometers and 10 micrometers [para. 0154, “"primary structures" having feature sizes of about 100 nm”; 100 nanometers is equivalent to 0.1 micrometers which is within and therefore anticipates the claimed range].
Aizenberg further discloses an example comprising a fabricated surface composed of a square array of cylindrical posts with feature size of about 300 nm, and height of the features are between 500 nm (e.g., 0.5 micrometers) and 8 micrometers [para. 0345], each of which fall within the claimed range of 0.01 micromeres to 10 micrometers, and therefore anticipate the claimed ranges.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bhushan et al. (US 20100028604 A1) in view of Aizenberg et al. (US 20140290731 A1).
11. Bhushan discloses a method of preparing a slippery rough surface [Abstract], the method comprising:
texturing a surface of a substrate with a plurality of raised first elements 12 and a plurality of second elements 22 thereon [Fig. 1, para. 0002-0008, para. 0012; para. 004-32].
Bhushan fails to explicitly disclose the step of:
applying a lubricant layer over the plurality of raised first elements and between the plurality of second elements.
However, Aizenberg discloses forming a conformal lubricant coating allows for improvement in the capability of the substrate to maintain droplet mobility within substrates comprising hierarchical surface features [Abstract, para. 0154, claim 25], comprising:
The present disclosure describes a strategy to create self-healing, slippery liquid-infused porous surfaces (SLIPS). Roughened (e.g., porous) surfaces can be utilized to lock in place a lubricating fluid, referred to herein as Liquid B to repel a wide range of materials, referred to herein as Object A (Solid A or Liquid A). SLIPS outperforms other conventional surfaces in its capability to repel various simple and complex liquids (water, hydrocarbons, crude oil and blood), maintain low-contact-angle hysteresis (<2.5.degree.), quickly restore liquid-repellency after physical damage (within 0.1-1 s), resist ice, microorganisms and insects adhesion, and function at high pressures (up to at least 690 atm). Some exemplary application where SLIPS will be useful include energy-efficient fluid handling and transportation, optical sensing, medicine, and as self-cleaning, and anti-fouling materials operating in extreme environments.[Abstract];
[0154] In certain embodiments, the roughened surface is a hierarchical surface containing surface features on multiple length scales. By way of example, the surface can have a first topological feature having dimensions on the microscale and a second topological feature on the nanoscale. The first topological feature supports the second smaller topological feature. The second topological features are referred to as "primary structures" as they are meant to denote the smallest feature sizes of the hierarchical structure. The primary structures can include structures, such as nanofibers, nanodots, and the like. Such nanoscale "primary structures" can have at least one kind of feature sizes that are a few to tens or hundreds of nanometers in size, such as less than 5 nm to 200 nm. For example, nanofibers having diameters of approximate 5, 10, 25, 50, or even 100 nm. In such cases, when "primary structures" having feature sizes of about 100 nm diameter is utilized, "secondary structures" having feature sizes that are larger than 100 nm, such as 150 nm, 300 nm, 500 nm, or 1000 nm, and larger can be utilized. Additional higher order structures, such as "tertiary structures" and the like, which each has larger feature sizes than the lower order structures are contemplated. [para. 0154].
[0186] In one or more embodiments, as shown in FIG. 45B, the roughened, porous substrate is generated using an etchant method. The substrate is roughened by etching. The etchant is carried by a preformed pipe and deposited onto the substrate to create a roughened surface. Once the surface is roughened, it is functionalized with a liquid (not shown) or vapor silane, and infiltrated with a lubricating liquid.
25. A method for producing a slippery surface for repelling a foreign material, the method comprising: providing a substrate comprising a plurality of raised structures that have a predetermined roughness, have feature sizes ranging from about 10 nm to about 100 micrometer, and are substantially free of three-dimensionally interconnected pores; introducing a lubricating liquid to wet and adhere said lubricating liquid to the plurality of raised structures to form a stabilized liquid at a thickness sufficient to form a liquid overlayer above the plurality of raised structures, wherein the plurality of raised structures and the lubricating liquid have a chemical affinity for each other; wherein the predetermined roughness and the plurality of raised structures are effective to substantially stably immobilize the lubricating liquid between, on and over the plurality of raised structures to form a repellant surface. [claim 25].
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date the claimed invention to modify the hierarchical structure, of the substrate of Buchan, to include the step of applying a lubricant to a hierarchical structure, of the method of Aizenberg, in order to provide improved capability to repel various simple and complex, maintain low-contact-angle hysteresis, quickly restore liquid-repellency after physical damage, resist ice, microorganisms and insects adhesion, and function at high pressures, as taught by Aizenberg [Abstract]. 
12. Modified Bhushan discloses the method of claim 11, farther comprising silanizing the textured surface prior to applying the lubricant layer [Aizenberg, para. 0186, “Once the surface is roughened, it is functionalized with a liquid (not shown) or vapor silane, and infiltrated with a lubricating liquid”; para. 0414; claim 26].
13. Modified Bhushan discloses the method of claim 11, wherein the surface of the substrate is a metal, plastic [para. 0049], ceramic, glass or combination thereof.
14. Modified Bhushan discloses the method of claim 11, wherein the plurality of second elements 22 have an average height of between 0.01 micrometers and 10 micrometers [para. 0043, “nanoasperities 22 may comprise a height h of between about 1 to about 100 nm”, which converts to 0.001 micrometers to 0.1 micrometers and thus overlaps the claimed range such that Bhushan supports a prima facie case of obviousness within the claimed range. See MPEP 2144.05].
15. Modified Bhushan discloses the method of claim 11, wherein the plurality of raised first elements 12 have an average height of between 0.5 micrometers and 500 micrometers [para. 0041, “microasperities 12 may comprise a height H of between about 1 to about 100 .mu.m”, which overlaps the claimed range such that Bhushan supports a prima facie case of obviousness within the claimed range. See MPEP 2144.05], and wherein the plurality of second elements 22 have an average height of between 0.01 micrometers and 10 micrometers [para. 0043, converts to 0.001 micrometers to 0.1 micrometers which overlaps the claimed range such that Bhushan supports a prima facie case of obviousness within the claimed range. See MPEP 2144.05].
16. Modified Bhushan discloses the method of claim 12, wherein the surface of the substrate is a metal, plastic [para. 0049], ceramic, glass or combination thereof.
17. Modified Bhushan discloses the method of claim 12, wherein the plurality of second elements 22 have an average height of between 0.01 micrometers and 10 micrometers [para. 0043, converts to 0.001 micrometers to 0.1 micrometers which overlaps the claimed range such that Bhushan supports a prima facie case of obviousness within the claimed range. See MPEP 2144.05].
18. Modified Bhushan discloses the method of claim 13, wherein the plurality of second elements 22 have an average height of between 0.01 micrometers and 10 micrometers [para. 0043, converts to 0.001 micrometers to 0.1 micrometers which overlaps the claimed range such that Bhushan supports a prima facie case of obviousness within the claimed range. See MPEP 2144.05].
19. Modified Bhushan discloses the method of claim 12, wherein the plurality of raised first 12 have an average height of between 0.5 micrometers and 500 micrometers [para. 0041, “about 1 to about 100 .mu.m”, which overlaps the claimed range such that Bhushan supports a prima facie case of obviousness within the claimed range. See MPEP 2144.05], and wherein the plurality of second elements 22 have an average height of between 0.01 micrometers and 10 micrometers [para. 0043, converts to 0.001 micrometers to 0.1 micrometers which overlaps the claimed range such that Bhushan supports a prima facie case of obviousness within the claimed range. See MPEP 2144.05].
20. Modified Bhushan discloses the method of claim 13, wherein the plurality of raised first elements have an average height of between 0.5 micrometers and 500 micrometers [para. 0041, “about 1 to about 100 .mu.m”, which overlaps the claimed range such that Bhushan supports a prima facie case of obviousness within the claimed range. See MPEP 2144.05], and wherein the plurality of second elements 22 have an average height of between 0.01 micrometers and 10 micrometers [para. 0043, converts to 0.001 micrometers to 0.1 micrometers which overlaps the claimed range such that Bhushan supports a prima facie case of obviousness within the claimed range. See MPEP 2144.05].
21. Modified Bhushan discloses the method of claim 14, wherein the plurality of raised first elements have an average height of between 0.5 micrometers and 500 micrometers [para. 0041, “about 1 to about 100 .mu.m”, which overlaps the claimed range such that Bhushan supports a prima facie case of obviousness within the claimed range. See MPEP 2144.05], and wherein the plurality of second elements 22 have an average height of between 0.01 micrometers and 10 micrometers [para. 0043, converts to 0.001 micrometers to 0.1 micrometers which overlaps the claimed range such that Bhushan supports a prima facie case of obviousness within the claimed range. See MPEP 2144.05].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references are cited to show substrates having hierarchical features and/or liquid-impregnated features [Abstracts]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 9:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713